          Case 3:20-cv-06373-VC Document 13 Filed 09/14/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  GENTIVA HEALTH SERVICES, INC., et                Case No. 20-cv-06373-VC
  al.,
                 Plaintiffs,                       ORDER TO RESPOND TO TRO
                                                   APPLICATION
          v.
                                                   Re: Dkt. No. 11
  REBECCA HAY,
                 Defendant.


       Assuming the parties do not reach agreement beforehand about sequestration or return of

the material allegedly taken, the defendant Rebecca Hay is ordered to respond to the plaintiffs’

application for a temporary restraining order by Thursday, September 17, 2020 at 5 p.m. Any

reply is due by Monday, September 21, 2020 at 5 p.m.

       Meanwhile, the defendant is reminded of her preexisting legal obligation to preserve all

documents and evidence that could even possibly be relevant to this case.
       The plaintiffs must serve a copy of this order on the defendant by 6 p.m. today.

       IT IS SO ORDERED.

Dated: September 14, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
